Citation Nr: 0431121	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  98-16 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to assignment of a higher rating for service-
connected L5-S1 lumbosacral spine fusion, currently rated as 
20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1985 to 
September 1996.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 1998, a 
statement of the case was issued in August 1998, and a 
substantive appeal was received in October 1998.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The veteran originally requested a Board hearing, but 
withdrew his request when the RO contacted him in September 
2003.

The veteran's service-connected L5-S1 lumbosacral spine 
fusion was originally assigned a 10 percent rating, effective 
from October 1, 1996.  The VA increased the rating to 20 
percent in an August 2003 decision, effective from May 23, 
2003.      
 

FINDINGS OF FACT

1.  Prior to May 23, 2003, the veteran's service connected 
L5-S1 lumbosacral spine fusion was manifested by complaints 
of low back pain resulting in no more than slight limitation 
of motion.    

2.  From May 23, 2003, the veteran's service-connected L5-S1 
lumbosacral spine fusion has been manifested by low back pain 
with additional functional loss more nearly approximating 
moderate limitation of motion. 


CONCLUSIONS OF LAW

1.  Prior to May 23, 2003, the criteria for entitlement to a 
disability evaluation in excess of 10 percent for the 
veteran's service-connected L5-S1 lumbosacral spine fusion 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Codes 5292, 5293 (2004). 

2.  From May 23, 2003, the criteria for entitlement to a 
disability evaluation in excess of 20 percent for the 
veteran's service-connected L5-S1 lumbosacral spine fusion 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Codes 5292, 5293 (2004). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the April 2003 
and June 2004 RO letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the RO letters the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  

In this case, the RO's decision to deny the claim in August 
1997 came before passage of the VCAA in late 2000.  No 
notification could, therefore, have been given prior to the 
RO's decision.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the April 2003 and June 
2004 RO letters regarding what information and evidence is 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  The veteran submitted 
new evidence, while his claim was on appeal, indicating he 
understood his rights to produce evidence.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim have been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, VA medical records with a VA medical 
examination.  Since the appellant was afforded a recent VA 
examination in connection with his claim, the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under these 
circumstances of this particular case, no further action is 
necessary to assist the appellant with these issues. 

Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected L5-S1 lumbosacral spine 
fusion warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).
  
The veteran's service-connected L5-S1 lumbosacral spine 
fusion has been rated by the RO under the provisions of 
Diagnostic Codes 5292 and 5293.  During the pendency of this 
appeal, VA issued new regulations for rating disabilities 
under Code 5293, which became effective September 23, 2002. 
67 Fed. Reg. 54345-54349 (August 22, 2002).  The diagnostic 
criteria for rating disabilities of the spine were also 
recently revised, effective September 26, 2003. 68 Fed. Reg. 
51454-51458 (August 27, 2003). 

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  The Board must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change. VAOPGCPREC 3-2000 (2000).  
In this case, the Board will consider the claim under both 
versions of applicable diagnostic criteria as effective date 
regulations may allow. 

Under the old criteria for Diagnostic Code 5292, a 10 percent 
rating is warranted with slight limitation of the lumbar 
spine.  A 20 percent rating is warranted with moderate 
limitation of the lumbar spine.  A 40 percent rating is 
warranted with severe limitation of the lumbar spine.  

Under the old criteria for Diagnostic Code 5293, a 10 percent 
rating is warranted with mild intervertebral disc syndrome.  
A 20 percent rating is warranted with moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent rating is 
warranted with severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  

Under the new criteria for general ratings of the spine, a 10 
percent rating is warranted with forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted with forward flexion of the 
thoracolumbar spine greater 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent rating deals exclusively with the cervical 
spine.  A 40 percent rating is warranted with unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.       

Under the new criteria for intervertebral disc syndrome, a 10 
percent rating is warranted with incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks during the past 12 months.  A 20 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  A 40 percent rating is warranted with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  

At a May 1997 examination, the examiner recorded that the 
veteran began having back pain in 1985 with radiation pain 
into his right leg.  The examiner reported that the veteran 
had a back operation that involved a fusion for spondylosis 
in 1994.  The veteran reported that he has had pain since 
that time.  The examination revealed a scar on the lumbar 
region.  Upon examination the veteran had pain down his right 
thigh when he flexed to the right but otherwise his back is 
subtle and moves without symptoms.  Straight leg raises were 
possible on the right to 80 degrees with some pain in the 
right lower back.  Left leg raises to 90 degrees were 
accomplished without difficulty.  Flexion and extension were 
good with only some pain in right thigh when he flexed to the 
right.  The examiner diagnosed low back pain, status post of 
lumbosacral region, with right lumbar neuropathy.  The X-ray 
revealed normal alignment, disc spaces normal, normal 
sacroiliac joints, and fusion of the posterior elements of L5 
with S1.
   
Examination in November 1999 at a private clinic revealed 
that the veteran had standing flexion at 90 degrees and 
extension at 15 degrees with good side bending.  Straight leg 
raising was negative.  The examiner found right lower 
extremity radiculopathy with constant low back pain.  A July 
1998 X-ray showed solid posterior bony fusion of L5-S1 with 
no significant abnormality detected.  

The veteran underwent a VA examination on May 23, 2003.  The 
veteran reported chronic pain.  The veteran reported that he 
was able to lift up computers and monitors and is still doing 
his current job but occasionally will have pain when he bends 
down to pick things off the floor.  The veteran avoids 
soccer, running, or bicycling.  At that time, the veteran had 
forward flexion of 45 degrees with increased pain, and 
decreased motion of the lower lumbar segments was noted with 
forward flexion.  Extension was to 5 degrees.  Right lateral 
rotation was to 25 degrees, left lateral rotation was to 25 
degrees, right lateral flexion was to 15 degrees, and left 
lateral flexion was to 25 degrees.  Straight leg raising 
provokes discomfort in the right calf posteriorly.  The  
assessment was lumbar strain with bilateral sciatica and 
status post lumbar fusion of L5/S1.  

A May 2003 radiological report revealed ossification along 
the posterior aspect of L4, L5 and S1 suggestive of prior 
posterior bony fusion.  Minimal osteophyte formation was seen 
along the anterior superior endplate of L4 vertebral body.  
The disc spaces were maintained.  Subchondral sclerosis and 
marginal osteophytes were seen in the right SI joint.  The 
impression was suggestion of posterior bony fusion of L4 
through S1.  Minimal changes of lumbar spondylosis.  Right SI  
joint osteoarthritis.  

The original rating decision in August 1997 assigned a 10 
percent rating for L5-S1 fusion based upon the limitation of 
motion, pain and sciatic nerve involvement.  The RO increased 
the rating to 20 percent based upon increased limitation of 
motion demonstrated at the May 2003 VA examination.  It 
appears that the basis for the increase was the change in 
limitation of motion reflected in the May 2003 examination.  
Prior to the May 2003 examination, the veteran had 
essentially slight limitation of motion, but at the May 2003 
exam, ranges of motion were approaching half of what is 
considered normal.  38 C.F.R. § 4.71a, Plate V.  

There does not appear to be clear evidence intervertebral 
disc syndrome, but at any rate the reported radiculopathy 
does not appear to be of such severity either prior to the 
May 2003 examination or thereafter to more nearly represent a 
disability picture analogous that need for higher ratings 
under either the old or current versions of rating criteria 
for disc syndrome.  Consequently, the veteran is not entitled 
to any increase under Diagnostic Code 5293 under either the 
new or old criteria.  

Under the new criteria for rating the spine, the veteran's 
forward flexion spine is 45 degrees which is not less than 30 
degrees.  Therefore, he is not entitled to a rating of 40 
percent.  Likewise, there is no evidence that veteran suffers 
from favorable ankylosis of the entire thoracolumbar spine 
which would allow him a rating of 40 percent.  The May 2003 
X-ray revealed minimal changes of lumbar spondylosis.  Based 
upon the recent examination findings there is no theory that 
allows the veteran to achieve a higher rating under the new 
criteria.

Under the old criteria prior to May 23, 2003 the veteran's 
symptoms most closely approximate slight and not moderate 
limitation of motion of the lumbar spine.  Both the 1997 and 
1999 examinations revealed essentially normal flexion and no 
more than slight limitation of extension.  The veteran had 
good side bending with some pain in right thigh when flexed 
to the right.  Even when consideration is given to additional 
functional loss due to pain, weakness, fatigue, and 
incoordination, the preponderance of the evidence is against 
a finding of more than slight limitation of motion prior to 
May 23, 2003.            

In applying the old criteria to the period from the May 2003 
VA examination, the veteran's symptoms more closely 
approximate moderate limitation of motion of the lumbar 
spine.  The veteran's range of motion at the May 2003 exam 
was flexion 45 of 90 degrees, extension 5 of 30 degrees, 
right lateral flexion is 15 of 30 degrees, left lateral 
flexion is 25 of 30 degrees, right lateral extension is 25 of 
30 degrees, and left lateral extension is 25 of 30 degrees.  
When comparing these reported motions to normal ranges of 
motion for the back, the Board finds these results to show no 
more than moderate limitation of motion.  See 38 C.F.R. 
§ 4.71a, Plate V.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The VA examiner in the May 2003 examination found that during 
periods of exacerbation the veteran will have a worsening of 
Deluca factors by 20 percent.  However, even reducing the 
demonstrated motions by 20 percent to account for such 
factors would still not result in more than moderate 
limitation of motion under the old criteria, nor would it 
satisfy the criteria for a rating in excess of 20 percent 
under the new criteria for the period from May 2003 on.  

The Board acknowledges the fact that the veteran's disability 
has increased in severity.  However, the increase has been 
reflected by an increased rating to 20 percent.  For the 
reasons set forth above, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 10 percent prior to May 23, 2003, or in 
excess of 20 percent after that date. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 


ORDER

The appeal is denied.

	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



